JUDGMENT ORDER
Goldberg, Senior Judge:
Upon consideration of the Department of Commerce’s Final Results of Redetermination Pursuant to Court Remand, Heveafil Sdn. Bhd., and Filati Lastex Sdn. Bhd. v. United States, Slip. Op. 01-22 (CIT February 27, 2001), March 6, 2001 (“Remand Results”), and all other papers filed herein, and no parties having filed comments regarding the Remand Results, it is hereby
Ordered that the Remand Results are sustained in all respects; and it is further
Ordered that, all other issues having been decided in this case, judgment is entered in accordance with the Court’s opinion in Heveafil Sdn. Bhd., and Filati Lastex Sdn. Bhd. v. United States, No. 98-04-00908, Slip. Op. 01-22 (CIT February 27, 2001).